DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/22/2019 and 10/31/2019.  An initialed copy is attached to this Office Action.

This Office action is in response to the communication filed 05/31/2019.

Reasons for Allowance

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an automatic torsion correction system, having all the claimed features of applicant's instant invention, specifically including:  in claims 1 and 11, identify at least two ophthalmic features in the first infrared or white light image and the second infrared or white light image; using the at least two ophthalmic features, determine a first torsion, if any, of the first infrared or white light image with respect to a vertical axis and a second torsion of the second infrared or white light image with respect to the vertical axis; if a first torsion exists, determine a first torsion correction to align the first infrared or white light image with respect to the vertical axis and apply the first torsion correction to the first ophthalmic diagnostic image; determine a second torsion correction to align the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaehler (2017/0109580) discloses eye pose identification using infrared images and measuring roll angle of the eye (torsion) to correct the visual axis of the eye.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872